SHIRLEY S. ABRAHAMSON, CHIEF JUSTICE
¶ 58. (concurring). As I recognized in writing for the majority, this court has had many opportunities to apply Wis. Stat. § 893.80(4), and we have struggled to define the proper scope of governmental immunity.1 One need only review a handful of this court's recent decisions on the limits of governmental immunity to appreciate the jurisprudential chaos surrounding the phrase "legislative, quasi-legislative, judicial or quasi-judicial functions" in § 893.80(4).2
¶ 59. If this court is ready to revisit the limits of Wis. Stat. § 893.80(4), as Justice Prosser's dissent and Justice Bablitch's concurrence suggest, then it should *159set this case for re-briefing and re-argument in the fall and invite amicus curiae participation from affected actors, such as the State of Wisconsin, the League of Wisconsin Municipalities, the Wisconsin Counties Association, the Wisconsin Insurance Alliance, and others. The impact of construing governmental immunity anew will have a far-reaching impact, and this court should only undertake such a task with the benefit of full information.
¶ 60. I am authorized to state that Justices WILLIAM A. BABLITCH and N. PATRICK CROOKS join this opinion.

 Majority op., ¶ 34.


 See, e.g., Bicknese v. Sutula, 2003 WI 31, 260 Wis. 2d 713, 660 N.W.2d 289; Kierstyn v. Racine Unified Sch. Dist., 228 Wis. 2d 81, 596 N.W.2d 417 (1999); Lodl v. Progressive N. Ins. Co., 2002 WI 71, 253 Wis. 2d 323, 646 N.W.2d 314.